383 F.2d 448
67-2 USTC  P 9683
UNITED STATES of Americav.William GARBER, Individually and as President of WilliamGarber, Inc., Appellant.
No. 16539.
United States Court of Appeals Third Circuit.
Argued Sept. 14, 1967.Decided Oct. 11, 1967.

Walter E. Knecht, Jr., O'Keefe, Knecht & Ryan, Philadelphia, Pa., for appellant.
Robert S. Blank, Asst. U.S. Atty., Philadelphia, Pa.  (Drew J. T. O'Keefe, U.S. Atty., Robert St. Leger Goggin, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
$1, 2$ No dispute of fact is presented by this appeal.  The appellant, Garber, was convicted as an individual and as President of William Garber, Inc. of wilfully attempting to evade and defeat personal and corporate income taxes for 1960 and 1961.  26 U.S.C. 7201.  We have before us a single issue of law: did the trial court err in placing undue emphasis on certain portions of the Government's evidence in his charge?  A United States Judge has the right to comment on the evidence.  United States v. Stayback, 212 F.2d 313, 319 (3 Cir. 1954), cert. denied, 348 U.S. 911, 75 S. Ct. 289, 99 L. Ed. 714 (1955).  We have examined the charge carefully and we can find no error in it.  The judgment will be affirmed.